Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a communication module configured to transmit a message in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The communication module is being interpreted as a radio communication module.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiv[ing] a reservation for a shared car via a communication network and determin[ing] whether a reservation time of the reserved shared car is greater than a threshold value; and transmit[ing] a message for checking whether it is permitted to rent a parking area of the reserved shared car to a parking applicant while the user is using the reserved shared car when the reservation time is greater than the threshold value. The claimed invention, under its broadest reasonable interpretation, is a server that allows a customer to reserve a shared car and then check whether the customer wants to rent the parking space of the shared car.  The claimed invention is a commercial interaction and falls under a method of organizing human activity.  Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements of a server comprising a processor and a communication module and a user’s communication terminal are generic computer components.  The additional elements, when analyzed individually and in combination, do not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a server comprising a processor and a communication module and a user’s communication terminal are generic computer components on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f)
Claim 2 is rejected because the claim merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to analyze at Step 2A Prong2 and Step 2B.
Claim 3 adds the additional elements of a communication terminal of the parking applicant and an onboard communication device of a general vehicle of the parking applicant.  The additional element, 
Claim 4 is rejected because the claim merely further narrows the abstract idea of the claims on which it depends. The claim does not add any additional elements to analyze at 2A Prong 2 and Step 2B.
Claim 5 is rejected because the claim merely further narrows the abstract idea of the claims on which it depends. The claim does not add any additional elements to analyze at 2A Prong 2 and Step 2B.
Claim 6 is rejected because the claim merely further narrows the abstract idea of the claims on which it depends. The claim does not add any additional elements to analyze at 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a reservation for a shared car via a communication network; determining whether a reservation time of the reserved shared car is greater than a threshold value; and transmitting a message for checking whether it is permitted to rent a parking area of the reserved shared car to a parking applicant while the user is using the reserved shared car when the reservation time is greater than the threshold value. The claimed invention, under its broadest reasonable interpretation, is a method for a customer to reserve a shared car and then check whether the customer wants to rent the parking space of the shared car.  The claimed invention is a commercial interaction and falls under a method of organizing human activity.  Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements of a user’s communication terminal is a generic computer.  The additional element, when 
 The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a user’s communication terminal is a generic computer on which the abstract idea is being applied and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(f)
Claim 8 adds the additional element of a non-transitory computer readable medium.  The additional element, when analyzed individually and in combination, does not add a meaningful limitation to the abstract idea because it amounts to merely implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a non-transitory computer readable medium merely describes the application of the abstract idea using a generic computer. See MPEP 2106.05(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: US 9,639,994 B2, hereinafter “Beaurepaire,” in view of pre-grant publication no.: US 2015/0058101 A1, hereinafter “Han.”
Claim 1: Beaurepaire teaches: A server for a management system, the server comprising: 
a processor configured to receive a reservation for a shared car from a user's communication terminal via a communication network (Beaurepaire Col. 3, lns. 41-42) 

Beaurapaire teaches an optimized parking system for users of shared cars.  Beaurapaire does not teach the following; however, Han teaches:
and to determine whether a reservation time of the reserved shared car is greater than a threshold value; (Han [0082], “The scheduled time denotes a time that the target parking space is not used by the authorized vehicles….service server 100 obtains a scheduled time associated with the target parking space and compares the obtained schedule time and the detection time to determine whether the detection time is in the scheduled time.”  The reservation time of the shared car is interpreted as the scheduled time for renting the parking space in Han. The threshold value is interpreted as a detection time of a parking applicant in Han. Han teaches determining whether the detection time of parking applicant (threshold value) is outside the scheduled time for renting the parking space (reservation time of the shared car).)
and a communication module configured to transmit a message for checking whether it is permitted to rent a parking area of the reserved shared car to a parking applicant while the user is using the reserved shared car to the user's communication terminal when the reservation time is greater than the threshold value. (Han [0086], “when an unauthorized vehicle is detected at the target parking space in a reserved time for an authorized vehicle, which is an unscheduled time for renting, an inquiry message may be transmitted to a registered parking space owner at step S4010.”)
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the optimized parking system taught by Beaurepaire with the method/system for renting personal parking space as taught by Han because one of the disadvantages of living in a city is lack of public parking spaces. In order to overcome such problem, a personal parking space might be used. Such a personal parking space becomes vacant when an owner leaves home or office. Accordingly, the 

Claim 2: Beaurepaire/Han, as shown above teaches all of the limitations of claim 1.  Han also teaches:
the processor is configured to manage a reservation for use of the parking area; (Han [0088], [0089])
and the processor is configured to set a reservation state of the parking area in the reservation time of the reserved shared car to an available state in which use of the parking area by the parking applicant is possible in response to reception of a notification indicating that rental of the parking area is permitted from the user's communication terminal by the communication module. (Han [0088], [0089])
Claim 3: Beaurepaire/Han, as shown above teaches all of the limitations of claim 2.  Beaurepaire also teaches:
the processor is configured to receive a reservation for use of the parking area from a communication terminal of the parking applicant or an onboard communication device of a general vehicle of the parking applicant via the communication network; (Beaurepaire Col. 3, lns. 26-27, “The server 125 may receive a request for a parking space from a user associated with the mobile device 122.”; Beaurepaire Col. 5, lns. 22-24, “The server 125 receives a request for a parking space from a mobile device 150. The mobile device 150 may be a smartphone, laptop computer, or integrated with the vehicle.”)
and the communication module is configured to transmit information on the reservation time of the reserved parking area to the user's communication terminal or an onboard communication device of the shared car which is used by the user. (Beaurepaire Col. 3, lns. 48-58, “The server 125 may generate an instruction to make a parking space for the selected vehicle available in response to the request for the parking space. The instruction includes data indicative of the selected one of the vehicles. 
Claim 4: Beaurepaire/Han, as shown above teaches all of the limitations of claim 2.  Beaurepaire also teaches:
wherein the communication module is configured to transmit a notification indicting that use of the parking area has ended to the user'sTSN201711425US00 TFN 171031-US10communication terminal or an onboard communication device of the shared car which is used by the user when use of the parking area by the parking applicant has ended. (Beaurepaire Col. 6, lns. 27-31, “ The server 125 may generate another instruction for the relocated autonomous vehicle to return to the parking space when the vehicle associated with the mobile device 150 is soon leaving or has left.”)
Claim 5: Beaurepaire/Han, as shown above teaches all of the limitations of claim 2.  Han also teaches:
wherein the processor is configured to receive an extension procedure of a vacant time in which use of the parking area by the parking applicant is possible from the user's communication terminal or an onboard communication device of the shared car which is used by the user via the communication network. (Han [0109])
Claim 6: Beaurepaire/Han, as shown above teaches all of the limitations of claim 1.  Beaurepaire also teaches:
wherein the message includes a message indicating that a usage fee for the shared car is discounted due to permission of rental of the parking area to the parking applicant by the user. (Beaurepaire Col. 4, lns. 54-56, “The message for the user 132 may include may provide an incentive to select the shared vehicle 124. The incentive may be a discount off renting the vehicle or a future rental.”)
Claim 7:  Beaurepaire teaches: A management method comprising: 
receiving a reservation for a shared car from a user's communication terminal via a communication network; (Beaurepaire Col. 3, lns. 41-42)

Beaurapaire teaches an optimized parking system for users of shared cars.  Beaurapaire does not teach the following; however, Han teaches:
determining whether a reservation time of the reserved shared car is greater than a threshold value; (Han [0082], (Han [0082], “The scheduled time denotes a time that the target parking space is not used by the authorized vehicles….service server 100 obtains a scheduled time associated with the target parking space and compares the obtained schedule time and the detection time to determine whether the detection time is in the scheduled time.”  The reservation time of the shared car is interpreted as the scheduled time for renting the parking space in Han. The threshold value is interpreted as a detection time of a parking applicant in Han. Han teaches determining whether the detection time of parking applicant (threshold value) is outside the scheduled time for renting the parking space (reservation time of the shared car).)
and transmitting a message for checking whether it is permitted to rent a parking area of the reserved shared car to a parking applicant while the user is using the reserved shared car to the user's communication terminal when the reservation time is greater than the threshold value. (Han [0086], 
It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to combine the optimized parking system taught by Beaurepaire with the method/system for renting personal parking space as taught by Han because one of the disadvantages of living in a city is lack of public parking spaces. In order to overcome such problem, a personal parking space might be used. Such a personal parking space becomes vacant when an owner leaves home or office. Accordingly, the owner of the parking space might want to rent the personal parking space for a desired time period. (Han [0002])
Claim 8:  Beaurepaire in view of Han, as shown above, teaches all of the limitations of claim 7.  Beaurepaire also teaches:
A non-transitory computer readable medium storing a program causing a computer to perform the management method according to claim 7. (Beaurepaire Col. 13, lns 4-30)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.R.F./               Examiner, Art Unit 3628              

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628